office_of_chief_counsel department of the treasury internal_revenue_service washington d c number release date uilc cc el d b4 gl date memorandum for district_counsel connecticut-rhode island cc ner ctr har from chief branch disclosure litigation cc el d subject fedstate agreement with the state of connecticut this is in response to your request dated date this document is not to be cited as precedent you requested our opinion regarding the use of tax information received by the connecticut department of revenue services conn drs from the internal_revenue_service service pursuant to an agreement meeting the statutory requirements of sec_6103 specifically connecticut’s office of the chief state’s attorney is interested in the procedures for requesting return_information for use in the administration of state tax laws under sec_6103 and whether sec_6103 authorizes the disclosure of federal tax information for nontax purposes sec_6103 authorizes the disclosure of tax information to state agencies charged under the laws of the state with the administration of state tax laws use of tax information received pursuant to sec_6103 is permitted only for state tax_administration_purposes under sec_6103 the permitted recipients of federal tax information are officers and employees of the state tax agency the state tax agency’s legal_representative and the state tax agency’s contractors sec_6103 requires that the head of an eligible state tax agency submit a written request most state agencies are interested in continuing disclosures and therefore meet the statutory written request requirement by entering into a basic agreement with the service and an implementing agreement if an agreement has not been entered into between the service and a state tax agency the state_agency may request federal tax data on a case-by-case basis we will now answer the specific questions posed is it correct to say that f ederal returns and return_information in the possession of drs remain subject_to the disclosure requirements of sec_6103 yes state tax agency officials who receive tax information pursuant to sec_6103 are specifically subject_to the prohibition against redisclosure in sec_6103 and the civil and criminal penalties for unauthorized inspection and disclosure in sec_7213 sec_7213a and sec_7431 state tax agencies are also subject_to the safeguard requirements of sec_6103 the connecticut office of the chief state’s attorney intends from time to time to request in writing specific f ederal return_information from the internal_revenue_service pursuant to sec_6103 is the procedure for the formal written request for return_information that will be used for tax_administration_purposes outlined in sec_6103 supplemented by any additional requirements that the connecticut office of the chief state’s attorney may address at this time as discussed above a state tax agency that receives returns and return_information pursuant to sec_6103 may redisclose such information to its legal_representative typically the irs does not disclose directly to state attorneys general or similar offices rather the irs has agreements with state tax agencies and those agencies disclose to their attorney general’s offices for use in state tax prosecutions and other state tax litigation pursuant to sec_6103 any separate requests or arrangements with the office of the chief state’s attorney without the involvement of conn drs would require a case by case assessment of why the information is needed and being requested out of normal channels would a request for f ederal information that would be used for other than tax_administration_purposes require a district_court order sec_6103 does not authorize the service to disclose information to the conn drs or its legal_representative for nontax purposes including a joint tax nontax state criminal prosecution further there is no other provision in sec_6103 that permits the irs to make disclosures for state nontax criminal prosecutions generally sec_6103 provides procedures including the ex_parte court order procedure in sec_6103 for federal agencies to obtain tax information for use in federal nontax criminal investigations in addition connecticut cannot redisclose information it has received under sec_6103 to federal agencies under sec_6103 if you have any further questions please call the state tax agency or its legal_representative rediscloses tax information in judicial and administrative state tax proceedings under the authority granted in sec_6103 the irs could disclose directly to the state tax agency’s legal_representative upon the state tax agency’s request sec_6103 generally permits certain disclosures to federal and state law enforcement agencies if there is an imminent danger of death or physical injury
